Citation Nr: 1227595	
Decision Date: 08/09/12    Archive Date: 08/14/12	

DOCKET NO.  09-46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy), claimed as the result of improper diagnosis and/or treatment by Department of Veterans Affairs medical personnel in April 1983.  

3.  Entitlement to service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1958.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as an October 2010 rating decision by the VARO in St. Petersburg, Florida.  

In a decision of February 2003, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of gallbladder surgery (cholecystectomy), claimed as degenerative joint disease of the lumbar spine, atherosclerosis, hiatal hernia, and liver disease.  Since the time of that decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, and the current appeal ensued.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally, this case was previously before the Board in July 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

FINDINGS OF FACT

1.  Postoperative residuals of gallbladder removal (cholecystectomy) are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service.  

2.  In a decision of February 2003, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of removal of the gallbladder, essentially on the basis that the Veteran had no additional disability, including degenerative joint disease, atherosclerosis, hiatal hernia, or liver disease as the result of a cholecystectomy by VA medical personnel in April 1983.  

3.  Evidence received since the time of the Board's February 2003 decision denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of removal of the gallbladder in April 1983 is cumulative and/or redundant, and, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

4.  A chronic low back disorder, to include degenerative disc and/or joint disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Postoperative residuals of gallbladder removal were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The decision of the Board in February 2003 denying the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of gallbladder removal is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

3.  Evidence received since the time of the Board's February 2003 decision denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of gallbladder removal is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  

4.  A chronic low back disorder, including degenerative disc and/or joint disease of the lumbar spine, was not incurred in or aggravated by active military service, nor may osteoarthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2006, August 2009, March 2010, and July 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2012, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for a chronic low back disability, as well as for the postoperative residuals of gallbladder surgery (cholecystectomy) in April 1983.  In pertinent part, it is contended that the Veteran's current low back disability is the result of a fall and/or spinal tap during his period of active military service.  It is further contended that pathology leading to the surgical removal of the Veteran's gallbladder (cholecystectomy) in April 1983 had its origin during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b) (2011).  

Where a Veteran served from ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative joint disease (i.e., osteoarthritis) becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the present case, service treatment records are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  In point of fact, the earliest clinical indication of the presence of gallbladder pathology is revealed by VA medical records dated in April 1983, at which time the Veteran underwent a cholecystectomy, with intraoperative cholangiogram and common duct exploration, as well as a transverse duodenotomy, sphinctoplasty, and pancreatic ducoplasty.  Chronic low back pathology was first noted no earlier than 1996, almost 40 years following the Veteran's service discharge, at which time there was noted the presence of "marked" degenerative joint disease.  There were no pertinent complaints noted when he filed for pension benefits in 1992.  At that time he noted bladder and liver problems since 1983.

The Board observes that, following a VA examination in December 2009 (which examination, it should be noted, involved a full review of the Veteran's claims folder and VA medical records), it was the opinion of the examiner that the Veteran's lumbar degenerative joint/lumbosacral disc disease with mild canal stenosis was less likely than not the result of his period of active military service.  Significantly, according to the examiner, there was no documentation of lumbar degenerative joint disease or lumbosacral disc disease during the Veteran's active service, or within the 12 months following his discharge from service.  Rather, pertinent evidence was to the effect that the Veteran had sustained certain back injuries following his discharge from service.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the disabilities in question are in any way related to the Veteran's period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his gallbladder and low back pathology to his period of active military service.  However, as is clear from the above, those disabilities were first clinically documented many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage v. Gober, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  In fact, by the Veteran's own admission, he voiced neither complaints of nor received treatment for gallbladder pathology during service.  See Transcript, p. 17.  Under the circumstances, service connection for a chronic low back disorder and the residuals of gallbladder surgery must be denied.  

In reaching this determination, the Board is cognizant of the heightened obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt doctrine, in cases such as this, where the Veteran's service treatment records are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, however, there simply exists no evidence that the claimed disabilities had their origin during, or are in any way the result of, the Veteran's period of active military service.  Accordingly, as noted above, service connection must be denied.  

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

In addition to the above, the Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of the surgical removal of his gallbladder.  In pertinent part, it is contended that the Veteran suffered additional disability as the result of improper diagnosis and/or treatment by Department of Veterans Affairs medical personnel at the time of the surgical removal of his gallbladder (cholecystectomy) in April 1983.  

In that regard, for claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by this Secretary, either by a department employee, or in a department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination, or in the case of an event not reasonably foreseeable.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable healthcare professional would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

Notwithstanding the aforementioned, once entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Where a claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision in February 2003, it was noted that the Veteran was hospitalized in a VA facility from April 14 to May 6, 1983.  Reportedly, on admission, the Veteran complained of abdominal pain, nausea, and vomiting, and gave a past history of chronic pancreatitis.  On examination, the Veteran's abdomen was tender, and he was slightly icteric.  Surgical workup disclosed the presence of cholelithiasis.  The Veteran subsequently underwent a cholecystectomy, intraoperative cholangiogram, common duct exploration, transverse duodenotomy, sphincteroplasty, and pancreatic ducoplasty.  The consent form signed by the Veteran in connection with the aforementioned procedure noted that the Veteran consented to the operation, which involved opening up the Veteran's belly, removing his gallbladder, opening the bile duct and removing stones, leaving a tube in place for drainage, and possibly fixing the sphincter at the end of the bile duct, in addition to performing whatever actions were necessary for the best possible outcome.  A T-tube drain was left in the common duct, and on the fourth day, showed some filling defects, consistent with biliary sludge or a clot.  However, there was free drainage into the duodenum and the biliary tree was well visualized.  The Veteran's bilirubin consistently dropped, and liver studies were in the expected range of moderately elevated at the time of discharge.  

The Board further indicated that VA outpatient treatment records showed a left inguinal hernia in October 1992.  At the time, the Veteran complained of abdominal pain.  In December 1992, the Veteran complained of pain at the site of his previous cholecystectomy.  On examination, there was a well-healed, nontender right upper quadrant scar, with no evidence of a ventral hernia.  However, further examination revealed the presence of a left inguinal hernia.  

The Veteran was subsequently hospitalized from March 2 to March 4, 1993, at which time he gave a one year history of an enlarging left inguinal hernia which caused pain, but was easily reducible.  A left inguinal herniorrhaphy was subsequently performed without incident.  While the Veteran experienced one temperature spike to 100 degrees on the first post surgical night, the following morning, he was afebrile, doing well, and ambulating.  The Veteran was subsequently discharged with instructions to perform no heavy lifting for four to six weeks, and to return to the clinic for follow-up in seven days.  

The Board noted that later VA records showed treatment from October 1995 to June 2001 for multiple medical complaints, including chest and abdominal pain.  On numerous occasions, the Veteran complained that he had experienced abdominal pain since his gallbladder surgery in 1983.  Accordingly, multiple workups were undertaken to evaluate his complaints.  

Significantly, radiographic studies in August 1996 disclosed, among other things, gas in the common hepatic duct, as well as two metallic clips which were felt to be the result of a prior surgery on the biliary system, and fecal impaction.  In April 1998, an upper gastrointestinal series disclosed a small hiatal hernia, but was otherwise within normal limits, although there were incidental signs of reflux of contrast medium to the biliary tree related to the Veteran's previous cholecystectomy.  An esophageal series that same month disclosed a small hiatal hernia with signs of reflux.  Additional radiographic studies in April 1998 showed an impression of essentially normal kidney, ureters, and bladder, with a nonspecific gas pattern distribution, and small metallic clips in the right upper quadrant from previous surgery.  

The Board indicated that a computerized tomography scan of the Veteran's abdomen was conducted in January 1999 for the purpose of evaluating the Veteran's complaints of chronic abdominal pain, status post choledochoduodenostomy.  That study revealed mild to moderate pneumobilia believed related to the Veteran's previous choledochoduodenostomy, with no other abnormalities of the gastrointestinal system.  

When seen for complaints of abdominal pain in 1999, it was noted that the Veteran's intermittent abdominal pain might be secondary to surgical syndrome.  A problem list in June 1999 noted numerous disorders, including a hiatal hernia with gastroesophageal disease, gastritis, duodenitis, and choledochoduodenostomy (orifice free-flow bile).  Additionally noted was a right inguinal hernia.  

The Board indicated that an upper gastrointestinal series in November 1999 showed opacification of the intrahepatic biliary tree and pneumobilia, findings which were felt to represent evidence of a recent sphincterectomy or gallbladder ileus.  A computerized tomography scan in January 2001 resulted in an impression of multiple intra-abdominal processes, though with no specific finding which could be associated with the Veteran's pain.  

Based on the aforementioned, the Board concluded that, while the Veteran felt that his 1983 surgery had caused abdominal pain, multiple evaluations had failed to disclose specific findings which could be associated with that pain.  While following the Veteran's gallbladder surgery, there was noted a reflux of contrast medium to the biliary tree (an incidental finding), as well as small metallic clips in the right upper quadrant and pneumobilia, none of the evaluations conducted attributed the Veteran's complaints of abdominal pain to any of these factors.  Significantly, the Veteran suffered from numerous gastrointestinal disorders which had not been attributed to his surgery.  

Under the circumstances, the Board concluded that the weight of the credible evidence showed that treatment by the VA in 1983 had not resulted in additional disability, let alone additional disability due to fault on the part of VA, or an event not reasonably foreseeable.  

Evidence submitted since the time of the Board's February 2003 decision, consisting, for the most part, of VA and private treatment records and examination reports, as well as testimony by the Veteran before the undersigned Veterans Law Judge in May 2012, while "new" in the sense that it was not previously of record, is not "material."  In fact, such evidence shows only ongoing treatment for the Veteran's multiple medical problems, with no demonstrated relationship between those problems and the Veteran's April 1983 cholecystectomy.  To date, there exists no evidence of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA medical personnel at the time of the Veteran's cholecystectomy in April 1983.  Nor is there evidence that the Veteran suffered additional disability as the result of an event not reasonably foreseeable.  Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the February 2003 Board decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim  Accordingly, the appeal regarding the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefits currently sought.  The Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor probative.  Significantly, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology, or improper/negligent treatment on the part of medical personnel.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following review of the record, the Board finds that the most persuasive evidence is against the Veteran's claims for service connection for the postoperative residuals of removal of his gallbladder (cholecystectomy) and a low back disorder, as well as compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the aforementioned residuals of cholecystectomy in April 1983.  Accordingly, the Veteran's claims for compensation must be denied.  


ORDER

Service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy) is denied.  

New and material evidence not having been received, the application to reopen a claim of entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for the residuals of surgical removal of the gallbladder, claimed as the result of improper diagnosis and/or treatment by Department of Veterans Affairs (VA) medical personnel in April 1983, is denied.  

Service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


